Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mar. 14, 2022 has been entered.  All arguments and the IDSs submitted on Oct. 6, 2021, Mar. 14, 2022 and Mar. 25, 2022 and the affidavit/Declaration under 37 CFR §1.132 submitted by Thomas Ichim, Ph.D. have been fully considered.  
 
Status of the Claims 
	Claims 1-12 and 14-32 are currently pending.
Claims 1, 5, and 8are amended.
	Claims 19-30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claim 13 is cancelled.
Claim 32 is new.
	Claims 1-12, 14-18, 31 and 32 have been considered on the merits. 

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are revised due to amendment and new claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 14, 16, 18, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman et al. (US 2014/0286912 A1) (ref. of record) as evidenced by Sakai et al. (Nature Communications, 2012) (ref. of record) in view of Wang et al. (Arthritis Research & Therapy, 2013). 
With respect to claim 1, Silverman teaches generating discogenic cell populations or intervertebral disc cells and providing the cells to restore or regenerate damaged, diseased or missing intervertebral discs of a subject (abstract and 0001).  With respect to claim 1, Silverman teaches the discogenic cell populations may be from the subject or derived from an unrelated donor (abstract).  With respect to claims 1, 2, 5 and 10, Silverman teaches the disc tissue may include nucleus pulposus cells would include notochordal cells and small chondrocyte-like cells as defined as part of the nucleus pulposus in claim 2 and Silverman does not teach removal of any cell types (0047 and 0082).  The nucleus pulposus inherently contains Tie2+ cells or cells which produce a Tie2 gene product as evidenced by Sakai.  Sakai reports the presence of Tie2+ cells in the nucleus pulposus (abstract).  By administering nucleus pulposus cells to the individual, the generation of chondrocytes or chondrocyte-like cells for an individual would inherently happen.  
With respect to claim 3, Silverman teaches the cells can be administered in conjunction with biologically active agents (therapeutic agents) (0086).  With respect to claim 4, Silverman teaches the biologically active agents may include lysates, soluble cell fractions, membrane-enriched cell fractions, proteins, growth factors (small molecules), hormones (small molecules), cell culture media or extracellular matrix (the cell lysates and cell fractions would contain nucleic acids, peptides, proteins and small molecules and cell culture media would contain peptides, proteins and small molecules) (0086).  With respect to claim 5, Silverman teaches the composition contains fibroblast and nucleus pulposus cells (notochordal cells) and as explained above nucleus pulposus cells inherently contains Tie2+ cells (0082).  With respect to claims 6 and 7, Silverman teaches the discogenic cells (includes fibroblast and nucleus pulposus cells (notochordal cells)) are grown and expanded ex vivo (modified ex vivo) (0075-0076).  With respect to claims 8 and 9, Silverman teaches the cells (includes fibroblast and nucleus pulposus cells (notochordal cells)) may be grown under hypoxic conditions (low oxygen tension) (0060).  With respect to claims 11 and 12, Silverman teaches the cell population (includes fibroblast and nucleus pulposus cells (notochordal cells)) express the gene product of Sox9 (0012).  With respect to claim 14, Silverman teaches treating a damaged, diseased or missing intervertebral discs of a subject, the detection of the degenerated disc would have to have happen to be treated (abstract, 0001 and 0040-0042).  Similarly, although Silverman does not explicitly teach the method where the degenerated disc is detected structurally or non-structurally as recited in claim 16, the detection of the degenerated disc would by a structurally or non-structurally method.  With respect to claim 18, Silverman teaches the composition comprising fibroblasts and stem cells (0082).
Silverman does not teach the method further including the step of providing to a degenerated disc of an individual an effective amount of platelet-rich plasma (PRP) as recited in claim 1.  However, Wang teaches treating interverbral disc degeneration by administering PRP (abstract), reports that PRP can promote nucleus pulposus regeneration (pg. 5 last para.), and teaches PRP promotes interverbral disc healing by releasing growth factors (abstract, pg. 1 last para., pg. 5 Col. 1 para. 3).  Wang further teaches PRP contains antibacterial and bactericidal proteins that may influence the process of inflammatory response (pg. 5 Col. 1 para. 3).  In further support, Silverman teaches that the discogenic cells can be administered with biologically active agents such as lysates, soluble cell fractions, membrane-enriched cell fractions, proteins, growth factors, hormones, cell culture media and extracellular matrix (0086).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would be motivated to modify the method of Silverman to include the step of further administering PRP to a subject with disc degeneration for the benefits of promoting nucleus pulposus regeneration, healing and an inflammatory response as taught by Wang.  It would have been obvious to one of ordinary skill in the art to modify the method of Silverman to include an additional step of administering known beneficial compositions, such as PRP, in a method of treating a degenerated disc of individual by generating chondrocytes or chondrocyte-like cells in the disc, since Silverman teaches addition bioactive agents can be administered with the cells and Wang teaches the administration of PRP for the repair of degenerative discs.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Silverman to include the step of further administering PRP to a subject with disc degeneration, since PRP was well-known for the benefits of promoting nucleus pulposus regeneration as taught by Wang and Silverman teaches the method including the additional administration of bioactive agents. 
Silverman does not teach the method comprising the step of providing to the disc one or more composition comprising an effective amount of transforming growth factor beta-1 (TGFB1) and connective tissue growth factor (CTGF) as recited in claims 31 and 32.  However, Wang teaches treating interverbral disc degeneration by administering growth factors and by administering PRP which contains the growth factors, TGFB1 and CTGF (abstract, pg. 1 last para. and Tables 1 and 2 and pg. 5 Col. 1 para. 3).  Additionally, Wang teaches that many growth factors have been proven to be effective in reversing the degeneration of discs (abstract).  In further support, Silverman teaches that the discogenic cells can be administered with biologically active agents such as lysates, soluble cell fractions, membrane-enriched cell fractions, proteins, growth factors, hormones, cell culture media and extracellular matrix (0086).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would be motivated to modify the method of Silverman to include the step of further administering TGFB1 and CTGF to a subject with disc degeneration for the benefits of promoting disc regeneration as taught by Wang.  It would have been obvious to one of ordinary skill in the art to modify the method of Silverman to include an additional step of administering known beneficial agent, such as the growth factors TGFB1 and CTGF, in a method of treating a degenerated disc of individual by generating chondrocytes or chondrocyte-like cells in the disc, since Silverman teaches additional bioactive agents can be administered with the cells and Wang teaches the administration of growth factors and growth factor TGFB1 and CTGF-containing PRP for the repair of degenerative discs.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Silverman to include the step of further administering the growth factors TGFB1 and CTGF to a subject with disc degeneration, since the growth factors were known for their benefit of promoting nucleus pulposus regeneration as taught by Wang and Silverman teaches the method including the additional administration of bioactive agents.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Silverman in view of Wang (as applied to claims 1-12, 14, 16, 18 and 31 above), and further in view in view of Brayda-Bruno et al. (European Spine Journal, 2014) (ref. of record) as evidenced by Gazit et al. (US 2020/0093961 A1, priority to Jun. 22, 2015) (ref. of record).
The teachings of Silverman and Wang can be found in the previous rejection above. 
Neither Silverman nor Wang teach the method where the degenerated disc is detected by measuring the level of notochord cells in the nucleus pulposus of a disc in the individual suspected of being degenerated as recited in claim 15.  Similarly, neither Silverman nor Wang teach the method where the degenerated disc is detected by non-structurally by biochemical or molecular means as recited in claim 17.  However, Brayda-Bruno teaches methods of detecting degenerated disc structurally by MRI (abstract) and by determining intradiscal pressure and chemical quantities (structural and non-structural detection) (pg. S318-S319 bridging para.).  In addition, Brayda-Bruno teaches methods of detecting degenerated disc by measuring chemical quantities such as PG (proteoglycan) content (a biochemical and molecular means) (pg. S318-S319 bridging para.) and by measuring aggrecan concentration which would indicate the level of notochord cells present in the disc as evidenced by Gazit (pg. S319 Col. 1-2 bridging para.).  Gazit reports aggrecan is expressed in notochordal cells (0013).  Accordingly, at effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Silverman and Wang to include additional methods of detecting degenerated discs in an individual.   Furthermore, it would have been obvious to one skilled in the art to have further modified the method taught by the combined teachings of Silverman and Wang to include such that method of detecting the degenerated disc included measuring the level of notochordal cells or using a non-structurally by biochemical or molecular means, since methods detecting degenerated discs were known to use such methods as taught by Brayda-Bruno.  Such a modification merely involves the substitution of one known method of detecting degenerated discs for another.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Mar. 14, 2022 have been fully considered but they are not persuasive.
Applicant argues that Silverman does not teach Tie2+ cells as the discogenic cells population that is useful for treatments and teaches the discogenic cells may come from a variety of sources and include a variety of nucleus pulposus cell types (Remarks pg. 9-10 bridging para.).  Similarly, Applicant argues one of ordinary skill in the art would not know from Sakai that the specific nucleus pulposus cell of Silverman contain Tie2+ cells and one would not inherently use Tie2+ cells when using the discogenic cell populations of Silverman (Remarks pg. 10 para. 2).  These arguments were not found to be persuasive, since Silverman teaches the method of administering nucleus pulposus cells to an individual (abstract, 0047 and 0082) and the nucleus pulposus inherently contains Tie2+ cells as evidenced by Sakai (abstract).  Additionally, these arguments were not found to be persuasive, since the "transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”.  MPEP 2111.03  The claim does not limit the cell type from the nucleus pulposus to just Tie2+ and recites that one or more components from the nucleus pulposus can be provided to a degenerative disc of an individual.
Applicant argues that Exhibit 4 of the Ichim Declaration demonstrates that Tie2+ cells are more efficient at inducing chondrogenic differentiation than Tie2- cells and, therefore one skilled in the art would have had no motivation to specifically use Tie2+ cells when practicing the method of Silverman (Remarks pg. 10 para. 3).  However, this argument was not found to be persuasive, since the data does not clearly show that Tie2+ cells more efficient at inducing chondrogenic differentiation than Tie2- cells in Exhibit 4 of the declaration.  There appears to be no comparison being made between Tie2+ and Tie2- cells in Exhibit 4, but instead the chondrogenic differentiation appears to be measured in cultures of fibroblasts, endothelial progenitor cells (EPCs) and a co-culture of fibroblasts and EPCs. 
Applicant argues that Exhibits 2 and 3 of the Ichim Declaration demonstrate that combining PRP with either CTGF or TGF-B synergistical improves chondrogenic differentiation (Remarks pg. 10 last para.).  

Response to Evidentiary Declaration under 37 CFR §1.132
The declaration of Thomas Ichim, Ph.D. filed on Mar. 14, 2022 under 37 CFR §1.132 has been considered but is ineffective to overcome the rejections of claims 1-12, 14-18, 31 and 32 under 35 U.S.C. §103 over Silverman in view of Wang.
Dr. Ichim states that the present invention is patentable since Tie2+ cells and PRP unexpectedly improve chondrogenic differentiation over control conditions (Declaration para. 3).  However, the Applicant did not provide any data to support these assertions.  MPEP 716.01 (c) I states: Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results.  Since the Applicant provided no experimental data to support the unexpected results listed in A)-C) above, the Applicant's assertions of unexpected results are considered argument.  M.P.E.P 2145 is clear that "A showing of unexpected results must be based on evidence, not argument or speculation". Therefore, the declaration and reply is not persuasive and the rejection remains. 
Dr. Ichim states that Exhibits 2 and 3 demonstrate that combining PRP with either TGF-β or CTGF synergistically induce chondrogenic differentiation which is unexpected since CTGF is associated with the generation bone not chondrocytes and TGF-β is seen as an inhibitor of cellular proliferation and promoter of fibrosis not as a modulator of chondrocyte differentiation (Declaration para. 4).  Dr. Ichim further states that the combination of PRP and TGF-β or PRP and CTGF demonstrated an unexpected synergy than either alone (Declaration para. 4).  Although the data shows when fibroblasts are exposed to differentiation media with 1% PRP and 1 ng/ml TGF-β there appears to be an increase in chondrogenic differentiation of the fibroblast cells and when the fibroblasts exposed to differentiation media with 1% PRP and 1 ng/ml CTGF, the data is not commensurate in scope with the claim invention.  The claimed composition is broader than the compositions for generating the data in the declaration.  Specifically, the composition in the declaration have particular amounts of platelet rich plasma and the assessment of differentiation on fibroblasts in culture.  It is unclear if the same effects would be achieved under different conditions and when administered to a degenerated disc of an individual whether the composition would generate chondrocytes or chondrocyte-like cells.  Claim 1 claims a method of administering one or more components from the nucleus pulposus including Tie2+ cells and PRP to a degenerated disc of an individual; and claim 32 claims a method of administering one or more components from the nucleus pulposus including Tie2+ cells, PRP and either TGF-beta or CTGF to a degenerated disc of an individual.  Furthermore, it is unclear if there is a significant difference between the different treatments.  Additionally, Wang teaches treating interverbral disc degeneration by administering growth factors and by administering PRP which contains the growth factors, TGFB1 and CTGF (abstract, pg. 1 last para. and Tables 1 and 2 and pg. 5 Col. 1 para. 3) and Silverman teaches that the discogenic cells can be administered with biologically active agents such as lysates, soluble cell fractions, membrane-enriched cell fractions, proteins, growth factors, hormones, cell culture media and extracellular matrix (0086).  Therefore it is maintained that at the effective time of filing of the claimed invention, one of ordinary skill in the art would be motivated to modify the method of Silverman to include the step of further administering TGFB1 and CTGF to a subject with disc degeneration for the benefits of promoting disc regeneration as taught by Wang.  
Dr. Ichim further states that the data in Exhibit 4 demonstrates that Tie2+ endothelial progenitor cells (EPCs) induce chondrocytic differentiation higher than Tie2-EPCs which is unexpected since EPCs are known to stimulate hematopoiesis and not chondrogenesis (Declaration para. 4).  However, this argument was not found to be persuasive, for the reason stated above.  Specifically, the data does not clearly show that Tie2+ cells more efficient at inducing chondrogenic differentiation than Tie2- cells in Exhibit 4 of the declaration.  There appears to be no comparison being made between Tie2+ and Tie2- cells in Exhibit 4, but instead the data shows chondrogenic differentiation measured in cultures of fibroblasts, endothelial progenitor cells (EPCs) and a co-culture of fibroblasts and EPCs.
Dr. Ichim that their data demonstrates that EPCs produce factors that stimulate chondrogenesis which is unexpected (Declaration para. 4).  This argument was not found to be persuasive, since the claims do not require EPCs to be provided to a degenerate disc of an individual. 


Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632